DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
 
Claim Objections
Claim 12 is objected to because of the following informalities:  “…fluid to be is sprayed at a second mass flow rate…” in line 22 shoud read --fluid to be sprayed at a second mass flow rate--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yquel et al. (US 7,364,055. Yquel hereafter) in view of Meador et al. (US 3,424,353. Meador hereafter).
With respect to claim 12, Yquel discloses a method (Device 10 of Figures 1-5) for selectively spraying fluid at different mass flow rates from a container (20), the method comprising: 
providing an overcap (30) of an actuator (valve assembly shown in Figs. 3A-3C) on a base (60) to select from between a first mass flow rate position (Fig. 3B) and a 
causing displacement of a stem (14) of a valve of the container by pressing the button, wherein the button is connected the stem and the stem has a first orifice (18e. Fig. 5) and a second orifice (18b), and wherein the valve has a gasket (13 and 15a) that covers the first orifice and the second orifice in a non-actuated valve position (Fig. 3A); and 
wherein displacement of the stem can be by a first distance relative to the gasket when the overcap is in the first mass flow rate position to thereby uncover the second orifice while the first orifice is covered by the gasket and allow fluid to be sprayed at a first mass flow rate (Fig. 3B); and
wherein displacement of stem can be by a second distance that is greater than the first distance relative to the gasket when the overcap is in the second mass flow rate position to thereby uncover by the gasket the first orifice and the second orifice to allow fluid to be is sprayed at a second mass flow rate (Fig. 3C) that is higher than the first mass flow rate.
Yquel fails to disclose causing a finger that is radially offset from a longitudinal axis of the container to revolve about the longitudinal axis by rotating an overcap of an actuator on a base to select from between a first mass flow rate position and a second mass flow rate position, wherein the overcap comprises a button with the finger extending downwardly therefrom.
However, Meador teaches a method (Figs. 1-6) for selectively spraying fluid at different mass flow rates from a container (12), the method comprising: causing a finger 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of rotating the finger of the overcap to select different mass flow rate, as taught by Meador, to substitute the tiling spray selection method of Yquel, in order to provide an alternative spray selection systems and a unique two stages spray system (Abstract, line 1-5).
With respect to claim 13, Yquel’s method modified by Meador’s spray selection structure, Meador further teaches wherein the base comprises an interference structure (83. Fig. 6), and wherein the finger is positioned over the interference structure when the actuator is in the first mass flow rate position to prevent the stem from being moveable the second distance when the button is pressed (Figs. 4 and 6).
With respect to claim 14, Yquel’s method modified by Meador’s spray selection structure, Meador further teaches wherein the overcap is rotated on the base to select from among, a locked position (87 and 87’ aligned with 86 and 86’), the first mass flow rate position (87 and 87’ aligned with 85 and 85’), and the second mass flow rate position (87 and 87’ aligned with 84 and 84’).
With respect to claim 15, Yquel’s method modified by Meador’s spray selection structure, Meador further teaches wherein the base comprises an interference structure 
With respect to claim 16, Yquel’s method modified by Meador’s spray selection structure, Meador further teaches wherein the base comprises a first interference structure (86 and 86’ of 83. Fig. 6) and a second interference structure (85 and 85’ of 83), and wherein the finger is positioned over the first interference structure when the actuator is in the locked position (87 and 87’ aligned with 86 and 86’) to prevent the stem from being moveable the first distance, thereby preventing actuation, and wherein the finger is positioned over the second interference structure when the actuator is in the first mass flow rate position to prevent the stem from being moveable the second distance when the button is pressed.
With respect to claim 17, Yquel’s method modified by Meador’s spray selection structure, Yquel further discloses wherein the gasket is impermeable to spray fluid and seals the stem (Fig. 3A).
With respect to claim 18, Yquel’s method modified by Meador’s spray selection structure, Yquel further discloses wherein the first orifice is vertically aligned with the second orifice (Fig. 5).
With respect to claim 19, Yquel’s method modified by Meador’s spray selection structure, Yquel further discloses wherein the first orifice has an opening width that is larger than a diameter of the second orifice (18e. Fig. 5). Yquel fails to disclose wherein the first orifice is a circular orifice with a diameter. Yquel discloses other shape for opening 18e are possible (Col. 6, lines 61-64) and a change in form or shape (irregular 
With respect to claim 20, Yquel’s method modified by Meador’s spray selection structure, Yquel further discloses wherein the button is connected to the overcap by a living hinge (connection between seal 13 and valve stem 14. 13 and 14 is a living hinge where tilting of the overcap 30 is possible).

Response to Arguments
Applicant’s arguments with respect to claims 12-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant argues, for claim 20, that the Yquel fails to disclose wherein the button is connected to the overcap by a living hinge. As clearly indicated in the previous and current Office actions, the combination of “connection between seal 13 and valve stem 14” is a living hinge because the connection between 13 and 14 provides the possible tilting or pivoting of the overcap 30. There are certainly a lot of different type of hinges with different tilting and pivoting elements and mechanism. However, it unclear what particular type of hinge is needed to meet the terms “living hinge” while the claim fails to further define the type of hinge needed to meet the claim limitation. It appears that Applicant's argument is not commensurate in scope with the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/
Primary Examiner, Art Unit 3752
February 17, 2021